Citation Nr: 0903189	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-26 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for retropatellar pain 
syndrome, right knee, claimed as knee strain.

2.  Entitlement to service connection for retropatellar pain 
syndrome, left knee, claimed as knee strain.

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative spondylosis with disc bulging and neuroforaminal 
narrowing of the cervical spine.

4.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.

5.  Entitlement to a compensable evaluation for hemorrhoids.

6.  Entitlement to an evaluation for residuals of right 
(major) wrist ganglion cyst excision with residual scarring, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
September 2002, and had subsequent reserve duty. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO, in pertinent part, 
granted service connection for a lumbar spine disability, 
cervical spine disability, hemorrhoids, left and right little 
toe disability, and scar on the right wrist.  The veteran 
disagreed with the evaluations assigned for such 
disabilities.  The RO also denied service connection for 
residuals of breast reduction surgery, and retropatellar pain 
syndrome of the right and left knees.

The claims folder was transferred to the RO in St. Louis, and 
then to the RO in Atlanta, due to changes in the veteran's 
residence.

In June 2003, the veteran testified before a rating 
specialist sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.  

In a March 2008 rating decision, the RO granted service 
connection for scarring on the left and right breast, 
residuals of bilateral breast reduction surgery, and assigned 
a 10 percent evaluation for each disability, effective 
September 22, 2002.  Because the veteran was awarded a 
complete grant of the benefit sought with respect to that 
matter, it is no longer on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

In the March 2008 rating decision, the RO also 
recharacterized the residual disability as a result of right 
wrist ganglion cyst excision as reflected on the title page 
of this decision.  In addition to the scar on the right 
wrist, the RO took into account the nerve impairment, and 
increased the evaluation 10 percent, pursuant to Diagnostic 
Code 8516.  

In October 2008, the Board received additional evidence from 
the veteran along with a waiver of initial RO consideration.  

The issues of service connection for bilateral knee 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected cervical spine disability 
is manifested disc disease and forward flexion of 45 degrees.  
There is no evidence of limitation of forward flexion of the 
cervical spine to 30 degrees or less; a combined range of 
motion of the cervical spine of 170 degrees or less; muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, incapacitating episodes, or 
neurological impairment not already compensated.  

2.  The veteran's service-connected lumbosacral strain is 
manifested by complaints of pain and forward flexion to 90 
degrees.  There is no objective evidence of forward flexion 
of the thoracolumbar spine of 60 degrees or less; or muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position.  There is no 
evidence of associated neurological impairment.

3.  The veteran's service-connected hemorrhoids are not shown 
to be large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.

4.  Moderate incomplete paralysis of the ulnar nerve of the 
right wrist is not shown.

5.  The veteran has not submitted evidence tending to show 
that his service-connected cervical spine disability, lumbar 
spine disability, hemorrhoids, and residuals of ganglion cyst 
excision, right wrist, require frequent hospitalization, are 
unusual, or cause marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's cervical spine disability are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Codes 5290, 5293 (2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's lumbosacral strain are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).

3.  The criteria for an initial compensable evaluation for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.102, 3.321, 4.7, 4.123, 4.124, 4.124a, Diagnostic 
Code 8516 (2008).

4.  The criteria for an initial evaluation in excess of 10 
percent for impairment of the ulnar nerve, residual of right 
wrist ganglion cyst excision, are not met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.123, 4.124, 
4.124a, Diagnostic Code 8516 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

The increased rating claims for a cervical spine disability, 
lumbar spine disability, hemorrhoids, and residuals of right 
wrist ganglion cyst excision arise from the veteran's 
disagreement with the initial evaluations following the 
grants of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA medical evidence, private medical 
evidence, and the veteran's contentions.  The veteran was 
afforded VA medical examinations in conjunction with this 
appeal, and she testified at a RO hearing in June 2003.  
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2008), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Increased Rating Claims for Disabilities of the Spine  

The veteran's initial claim was received on September 22, 
2002.  During the pendency of the veteran's appeal, the 
criteria for rating spine disabilities were amended twice.  
Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating IDS. 67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine. 68 
Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for IDS.

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Supplemental statement of the case issued in March 2008 
provided the veteran with notice of the amended regulations, 
and he was given a 60-day opportunity to submit additional 
evidence or argument.  38 C.F.R. § 20.903(c).  The veteran 
has not responded with additional evidence.  Therefore, there 
is no prejudice to the veteran by this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Limitation of motion of the cervical spine was rated as 10 
percent when slight, 20 percent when moderate, and a 30 
percent disabling was warranted when severe.  38 C.F.R. Part 
4, § 4.71a, Diagnostic Code 5290 (2002).  

Normal range of motion of the cervical spine is flexion and 
extension to 45 degrees, bilateral lateral flexion to 45 
degrees, and bilateral rotation to 80 degrees.  See 38 C.F.R. 
§ 4.71a, Plate V (2008).

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).  

Diagnostic Code 5295 provided a 10 percent evaluation for 
lumbosacral strain with characteristic pain on motion; a 20 
percent evaluation for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and a maximum evaluation of 
40 percent for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

Effective September 23, 2002, IDS is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  IDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months (60 percent); with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months (40 percent); with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months (20 
percent); and with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months (10 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.
Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

Under the current criteria, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease:  

Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbarspine...........................................
......................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
...........30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

IDS should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating IDS Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under § 4.25.  The Formula for 
Rating IDS based on incapacitating episodes remains as stated 
above and was not changed in September 2003.

a.  Cervical Spine

Service treatment records show recurring neck pain as a 
result of a fall.  A magnetic resonance imaging scan showed 
evidence of degenerative spondylosis with disc bulging and 
narrowing of neural foramina.  Painful motion was also noted.  
A February 2002 treatment note showed an assessment of 
chronic neck pain.

Just prior to her discharge from active service, in August 
2002, the veteran underwent a VA general medical examination.  
She reported chronic neck pain which was made worse with 
prolonged sitting and standing, as well as with repetitive 
bending and lifting.  Flexion of the cervical spine was to 45 
degrees; extension to 55 degrees; lateral flexion to 40 
degrees, bilaterally; and rotation was to 70 degrees, 
bilaterally.  Impression was degenerative joint disease with 
neuroforaminal narrowing secondary to a bulging disc of the 
cervical spine.

Records from the Charles Moore Health Clinic dated in August 
2003 and May 2004 show complaints of neck pain.


In December 2004, a magnetic resonance imaging scan was 
performed on the cervical spine, and showed evidence of disc 
desiccation, annular disc bulging and mild left narrowing of 
neural foramina

According to an April 2006 medical record, the veteran was 
diagnosed with spasmodic torticollis and was prescribed a 
soft collar for her neck.

Progress noted dated in May 2006 and June 2006 show that the 
veteran received physical therapy for her neck complaints.

According to a VA outpatient note dated in October 2007, an 
impression of cervicalgia was noted.

The veteran underwent another VA examination in January 2008.  
Flexion of the cervical spine was to 45 degrees with 
discomfort starting at 30 degrees; extension to 45 degrees 
with discomfort starting at 30 degrees; lateral flexion to 45 
degrees with discomfort starting at 40 degrees, bilaterally; 
and rotation was to 80 degrees, bilaterally, with discomfort 
at end point.  Neurological examination showed reflexes of 1 
to 2+ and symmetrical, bilaterally.  Vibratory testing was 
intact in the upper and lower extremities; monofilament 
testing was intact except for right hand.  X-rays of the 
cervical spine were unremarkable, with the exception of 
artifactual densities noted in the occipital region.

On review, the Board finds that an evaluation in excess of 10 
percent is not warranted for the veteran's service-connected 
cervical spine disability.  In this regard, motion of the 
cervical spine has been full or no more than slightly 
limited.  As noted, forward flexion of the cervical spine was 
to 45 degrees on August 2002 and January 2008 VA 
examinations.  Thus, a higher evaluation is not warranted 
under the former Diagnostic Code 5290.  

An evaluation in excess of 10 percent is also not warranted 
under the criteria for disc disease in effect prior to 
September 23, 2002, as the evidence does not show that the 
veteran's disc disease of the cervical spine more nearly 
approximates moderate disability, with recurring attacks.  
Rather, the above-evidence shows no more than slight 
disability stemming from the disc disease.  Thus, the Board 
finds that a higher evaluation under the criteria for disc 
disease in effect prior to September 23, 2002 is not 
warranted.

The Board also finds that an evaluation in excess of 10 
percent is not warranted under the criteria for IDS which 
became effective on September 23, 2002.  In this regard, the 
objective evidence fails to show that the veteran has had 
incapacitating episodes of disc disease.  An incapacitating 
episode is defined in Diagnostic Code 5293 as a period of 
acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
Significantly, the record does not show that the veteran has 
had any incapacitating episodes of disc disease of the 
cervical spine.  The veteran's primary complaint is muscle 
spasms; she is diagnosed with spasmodic torticollis.  
However, muscle spasms have not been seen on VA examinations.  

Under the current Diagnostic Code 5243, IDS can be evaluated 
based either on the duration of incapacitating episodes or a 
combination of the chronic orthopedic and neurological 
manifestations.  As noted, there is no objective evidence 
showing that the veteran's service-connected cervical spine 
disability has resulted in any incapacitating episodes.  
Further, as to a higher evaluation under the new criteria 
governing limitation of motion, without objective evidence of 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, an evaluation in excess of 10 percent 
for the veteran's cervical spine disability is not warranted.  
As noted, the veteran's flexion of the cervical spine is 
normal (45 degrees).  Thus, the 10 percent evaluation 
assigned to the service-connected cervical spine contemplates 
any functional impairment, pain, and weakness that he may 
experience as a result of this disability.  See DeLuca, 
supra; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.


There is evidence of mild impairment of the ulnar nerve of 
the right hand.  However, as will be discussed in further 
detail below, the veteran is already being compensated for 
neurological impairment of the right ulnar nerve under 
Diagnostic Code 8516.   There is no showing of any other 
nerve impairment with distinct symptomatology that may be 
associated with the cervical spine disability such as to 
enable separate grants of service connection.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 
(2007) (the evaluation of the same disability under various 
diagnoses is to be avoided).

In denying the claim, the Board acknowledges that the veteran 
is competent to describe her cervical spine symptomatology.  
See Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 
3.159(a)(2).  However, as a layperson, she is not competent 
to diagnose any medical disability or render an opinion as to 
the cause or etiology of any current disorder because she has 
not been shown to have the requisite medical expertise.  See, 
e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation.

As the preponderance of the evidence is against the veteran's 
increased rating claims for service-connected lumbar spine 
disability and lumbosacral strain, the benefit-of- the-doubt 
doctrine does not apply; therefore, such claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).

b.  Lumbar Spine

Service treatment records show that the veteran had recurring 
low back pain; an impression of lumbosacral strain was noted.  
In August 2002, the veteran underwent a VA medical 
examination that included testing of the spine.  Flexion of 
the low back was to 90 degrees; extension was to 30 degrees; 
rotation was to 30 degrees, bilaterally, and lateral flexion 
was to 35 degrees, bilaterally.  The examiner 


noted that the veteran's gait, posture, and balance were 
normal.  Deep tendon reflexes were 1-2+/4 and symmetrical.  
Vibratory, tactile, and proprioception sensations appeared 
intact.  Rapid rhythmic movements and point to point testing 
appeared normal.  The veteran was able to walk, heel to toe, 
stand on heels and toes, and stand and hop on one foot.  X-
rays of the lumbosacral spine were normal.  Diagnosis was 
lumbosacral strain. 

Records from the Charles Moore Health Clinic dated in August 
2003 and May 2004 show complaints of low back pain.

Treatment records from the VA Medical Center in Dublin show a 
history of low back pain.

On January 2008 VA examination, the veteran complained of 
chronic pain and spasms in the lower back.  On examination, 
palpation showed tenderness throughout the lumbar spine, as 
well as the musculature.  Flexion was to 90 degrees with 
discomfort at the end point.  Extension was to 30 degrees 
with discomfort at the end point.  Repetition of flexion 
times six showed decreased range of motion to 80 degrees, but 
no change in pain.  Muscle spasms were not seen.  X-rays of 
the lumbosacral spine were normal.  Impression was 
lumbosacral strain.

Notably, the above-medical findings of flexion to 90 degrees 
are considered normal.  As there is no evidence of any 
limitation of motion, an evaluation in excess of 10 percent 
is not warranted under the former Diagnostic Code 5292.

There is also no showing of lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position, to warrant a higher 
evaluation, pursuant to Diagnostic Code 5295.  Despite the 
veteran's reported spasms, none were objectively seen on 
examinations.

Consideration of other former diagnostic codes potentially 
applicable to lumbar spine disabilities are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Code 5285) or ankylosis, meaning immobility, of 
the lumbar spine (Diagnostic Code 5289).  38 C.F.R. § 4.71a 
(2008). 

The Board has also considered the lumbar spine disability 
under the current rating criteria, however, absent a showing 
of forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, a higher evaluation 
is not warranted.  As noted, forward flexion of the lumbar 
spine was to 90 degrees (normal) on August 2002 and January 
2008 VA examinations.

There is evidence of pain on motion during the January 2008 
VA examination.  However, even considering the additional 10 
percent loss of motion upon repetitive use, a higher 
evaluation is not warranted.  Consequently, the Board 
concludes that the 10 percent evaluation assigned to the 
service-connected lumbar spine contemplates any functional 
impairment, pain, and weakness that he may experience as a 
result of this disability.  See DeLuca, supra; see also 38 
C.F.R. §§ 4.40, 4.45, 4.59.

Moreover, there is no medical evidence showing a diagnosis of 
degenerative disc disease of the lumbar spine, therefore the 
Diagnostic Codes pertaining to IDS are not for application.  

While the Board has considered the veteran's statements to 
the effect that his lumbar spine disability warrants a higher 
evaluation, the Board notes that his opinion is without 
probative value because the evidence does not show that he 
possesses the medical expertise necessary to diagnose or 
determine the etiology of a medical disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher evaluation.

As the preponderance of the evidence is against the veteran's 
increased rating claims for service-connected cervical spine 
disability and lumbosacral strain, the benefit-of- the-doubt 
doctrine does not apply; therefore, such claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Increased Rating Claim for Hemorrhoids

The veteran is currently in receipt of a noncompensable 
evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7336 for 
hemorrhoids.  A noncompensable evaluation under this code 
contemplates external or internal hemorrhoids that are mild 
or moderate.  A 10 percent evaluation contemplates external 
or internal hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, and evidencing 
frequent recurrences.  A higher 20 percent evaluation is 
warranted when there is persistent bleeding and with 
secondary anemia or when there are hemorrhoids with fissures.  
38 C.F.R. § 4.114 (a), Diagnostic Code 7336 (2008).

On January 2008 VA examination, the veteran reported anal 
itching, pain, tenesmus, and swelling.  On examination, there 
was no evidence of colostomy or fecal leakage.  The rectum 
was dry.  There was no evidence of bleeding or rectal 
prolapse.  There was apparent good sphincter tone.  The 
January 2008 VA examiner noted evidence of a skin tag that 
was irreducible.  However, the examiner emphasized that the 
skin tag is not a hemorrhoid and it cannot be reduced because 
there is nothing present to be reduced.  

As none of the evidence of record shows that the veteran's 
hemorrhoids have, at any time since service, been large or 
thrombotic irreducible hemorrhoids with excessive redundant 
tissue, and evidencing frequent recurrences, the Board finds 
that the preponderance of the evidence of record is against a 
finding of compensable evaluation for the veteran's service-
connected hemorrhoids.
As the preponderance of the evidence is against the increased 
rating claim for hemorrhoids, the benefit-of-the-doubt 
doctrine does not apply, and the increased rating claim for 
hemorrhoids must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




Increased Rating Claim for Residuals of Ganglion Cyst 
Excision

Service treatment records show that the veteran underwent 
excision of a right wrist ganglion cyst in September 1998.  
Post-surgery, residual scarring was noted.  She is right hand 
dominant.

In August 2002, the veteran underwent a VA general medical 
examination.  She reported discomfort in the right wrist, 
particularly with repetitive movement.  On examination, there 
was a well healed surgical scar on the medial aspect of the 
right wrist.  Palpation revealed no evidence of tenderness, 
nodules, or masses.  There was also no evidence of 
inflammation or swelling.  Grip strength and pulses were 
symmetrical and of good quality.  Flexion of the right hand 
was from zero to 90 degrees; extension was from zero to 70 
degrees; radial deviation was from zero to 20 degrees; and 
ulnar deviation was from zero to 55 degrees. Diagnosis was 
status- post removal of ganglion cyst, right wrist.  

The RO, in an October 2002 rating decision, originally 
granted service connection for scar on the right wrist, 
residual of ganglion cyst excision and assigned a 
noncompensable evaluation under Diagnostic Code 7805.  As 
noted in the introduction, in a March 2008 rating decision, 
the RO recharacterized the disability to residuals of right 
wrist ganglion cyst excision with residual scarring, and 
increased the evaluation to 10 percent, pursuant to 
Diagnostic Code 8516.  The veteran was advised of the 
criteria pertinent to neurological impairment in a March 2008 
supplemental statement of the case. 

The veteran underwent another VA examination in January 2008.  
According to the examination report, the veteran reported 
pain and weakness in the right wrist.  She indicated that she 
wears a metal support on her right wrist when engaging in 
increased activity at home.  On examination, dorsiflexion of 
the right wrist was to 55 degrees, and palmar flexion was to 
60 degrees, both with stiffness and mild discomfort.  Radial 
deviation was to 20 degrees with discomfort at end point.  
Ulnar deviation was to 45 degrees with discomfort at end 
point.  Repetition of flexion times six showed no change in 
range of motion or pain.  The examiner noted that the veteran 
had good strength in grasp and in twisting motions.  There 
was decreased monofilament sensation in C-8 or the ulnar 
nerve of the right hand.  
The examiner noted that the veteran's scar on the right wrist 
is superficial, measuring 3 x 0.5 cm at its widest point.  
There was mild tenderness on the scar but no significant pain 
was noted.  There was no adherence to the underlying tissue; 
the scar is stable.  There was no elevation, depression of 
the surface contour on palpation, inflammation, edema, or 
keloid formation.  There was also no induration or 
inflexibility.  The examiner indicated that there was no 
limitation of motion caused by the scar.  

With regard to the neurological impairment of the right 
wrist, the Board finds that an evaluation in excess of 10 
percent is not warranted.  In this regard, there is some 
decreased sensation the ulnar nerve, however, there is no 
evidence of moderate symptomatology.  

As there is no evidence of moderate incomplete paralysis of 
the major ulnar nerve, a disability evaluation greater than 
the currently assigned evaluation of 10 percent for the 
service-connected residual of ganglion cyst excision, right 
wrist, based upon impairment of the ulnar nerve is not 
warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2008) (which stipulates that evidence of moderate incomplete 
paralysis of the major ulnar nerve is necessary for the 
assignment of a 30 percent evaluation).

There is evidence of mild tenderness of the scar on the right 
wrist, however, the January 2008 VA examiner stated that 
there is no "significant" pain in the right wrist, and a 
separate evaluation for the residual scarring on the right 
wrist, is not warranted.  See 38 C.F.R. § 4.188, Diagnostic 
Code 7804 (2008).    

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, the evidence reflects that the veteran's 
symptoms for service-connected disabilities have remained 
constant throughout the course of the period on appeal and, 
as such, staged ratings are not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to her service-connected cervical spine 
disability, lumbar spine disability, hemorrhoids, or 
residuals of ganglion cyst removal, right wrist, or otherwise 
render a schedular rating impractical.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative spondylosis with disc bulging and neuroforaminal 
narrowing of the cervical spine is denied.

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain is denied.
Entitlement to a compensable evaluation for hemorrhoids is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
impairment of the ulnar nerve, residual of right wrist 
ganglion cyst excision, is denied.   


REMAND

As noted above, the VCAA imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Review of the 
claims folder reflects that the veteran has not been 
furnished VCAA notice with respect to her service connection 
claims for a right knee disability and a left knee 
disability.  As such, the Board finds that the VCAA notice 
with respect to these claims must be provided to the veteran.
Accordingly, the case is REMANDED for the following action:

1.  The RO should: (a) Notify the veteran 
of the information and evidence necessary 
to substantiate her service connection 
claims for a right knee disability and a 
left knee disability.  

(b) Notify the veteran of the information 
and evidence she is responsible for 
providing for her service connection 
claims for a right knee disability and a 
left knee disability; and   

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency.

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the service connection 
claims for a right knee disability and a 
left knee disability.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


